Case 3:17-cv-01104-VLB Document 82-62 Filed 05/15/19 Page 1 of 3




                  Exhibit 62
             Case 3:17-cv-01104-VLB Document 82-62 Filed 05/15/19 Page 2 of 3




From:              Valis, Noel [noel.valis@yale.edu]
Sent:              Thursday, April 16, 2015 12:45:42 PM
To:                Rolena Adorno
Subject:           Sue letter


Will bring it in today and give you a copy of chicken scratches, Rolena.

Un abrazo,
Noel

On 4/16/2015 12:40 PM, Rolena Adorno wrote:
> I would appreciate your marginalia, Noel.
>
> Un abrazo,
>
> Rolena
>
> On Thu, Apr 16, 2015 at 9:22 AM, Valis, Noel <noel.valis@yale.edu
> <mailto:noel.valis@yale.edu>> wrote:
>
>     Your friend is certainly right about this, Rolena.
>
>     I have some marginalia on my copy of the letter and would be happy
>     to share them, if you think they would be useful, though more than
>     likely, they also occurred to you.
>
>     Un abrazo,
>     Noel
>
>     On 4/16/2015 8:01 AM, Rolena Adorno wrote:
>>     Absolutely, Noel!
>>
>>     And as my friend the shrink told me, the Univ. will REALLY be
>>     sorry about getting into the /NYTimes /if it is a question of an
>>     act of serious physical violence and bodily harm against a
>>     faculty member.
>>
>>     Thanks for your encouragement here. I think I will go to school,
>>     eat a fried egg breakfast sandwich at Rose's and start on the
>>     letter. I will refresh my mind, by glancing over the    Redacted
>>     letter to which you refer.
>>
>>     Un abrazo,
>>     Rolena
>>
>>     On Wed, Apr 15, 2015 at 10:07 PM, Valis, Noel
>>     <noel.valis@yale.edu <mailto:noel.valis@yale.edu>> wrote:
>>
>>            Dear Rolena,
>>
>>            Just read Kate's suggestions, which are very good.
>>
>>            Have been rereading the April 1 letter from Sue. I think what
>>            needs to be done here is the same thing you did with the
>>           Redacted !allegations, a running gloss and refutation, through
>>            documentation, logic, and truth, of the claims she makes in
>>             this letter. The more I read this letter the more disturbing




                                                                                BYRNE007456
     Case 3:17-cv-01104-VLB Document 82-62 Filed 05/15/19 Page 3 of 3


>>    I find it. Like our other model colleague, she uses an
>>    accusatory rhetoric issuing out of unsubstantiated
>>    statements. More seriously, there is an underlying mental
>>    instability that should alarm any sensible administration. If
>>    we had a sensible administration.
>>
>>    If things go south for Sue, I am afraid she could go over the
>>    deep end. It won't matter that we have behaved properly and
>>    with integrity, as we have throughout, because she won't see
>>    it that way. The administration has to be told of our concerns.
>>
>>    Un abrazo,
>>    Noel
>>
>>
>
>




                                                                        BYRNE007457
